Citation Nr: 1633455	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-05 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss of the left ear.

3.  Entitlement to service connection for hearing loss of the right ear. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to March 1972.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge in June 2016.  A transcript of this hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Tinnitus had its onset in service.  

2.  Left ear hearing loss was not noted upon entry into active service.  

3.  Left ear hearing loss had its onset in service.  

4.  Right ear hearing loss was noted upon entry into active service. 

5.  Right ear hearing loss underwent an increase in severity during service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).    

2.  The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  

3.  The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.306, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

To rebut the presumption of sound condition under 38 C.F.R. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July, 16, 2003).  The claimant is not required to show that the condition increased in severity in service before VA's duty under the second prong of the rebuttal standard attaches.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Tinnitus

The Veteran contends that service connection for tinnitus is warranted because he began to notice ringing in his ears during service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Since the Veteran has stated that he has ringing of the ears, the Board finds that he has a current diagnosis of tinnitus.  

During the June 2016 hearing, the Veteran testified that the ringing in his ears had its onset in service after he did not wear hearing protection during a firing drill at a rifle range.  He further stated that he has had humming and ringing of the ear since service for approximately forty years.  The Veteran is competent to make such statements as his ability to hear is within his lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds these statements to be credible as the service treatment records include the Veteran's contemporaneous reports of ear trouble at separation from service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Veteran was afforded VA examinations in January 2012 and June 2013.  However, the examiner did not provide an adequate opinion regarding the etiology and onset of tinnitus as the examiner did not adequately consider the Veteran's competent and credible testimony regarding the onset of tinnitus in service.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Instead, the examiners opined that tinnitus is related to hearing loss.  

In June 2016, the Veteran submitted a private medical opinion regarding the onset of his tinnitus.  After considering the Veteran's competent and credible statements regarding the in-service onset of tinnitus, the medical professional opined that the tinnitus is at least as likely as not related to service.  

Given the Veteran's competent and credible testimony regarding onset of tinnitus in service, as well as the June 2016 private medical opinion, the Board finds that service connection for tinnitus is warranted.  Charles v. Principi, 16 Vet. App. 370 (2002); Fountain v. McDonald, 27 Vet. App. 258 (2015).

Left Ear Hearing Loss 

The Veteran contends that service connection for left ear hearing loss is warranted because he began to notice a decline in his hearing acuity during service.  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The Veteran has a current hearing loss disability of the left ear pursuant to 38 C.F.R. § 3.385.  See January 2012 and June 2013 VA examination reports.  Thus, the important inquiry is whether the current left ear hearing loss had its onset in service or is otherwise related to service.  

The Veteran's hearing loss of the left ear was not noted upon entrance into service.  An examination report from September 1969 was first labeled as a pre-induction examination and then labeled as an induction examination.  A February 1970 date stamp on the same examination report stated that there were disqualifying defects noted on this date.  Impairment of hearing was noted.  April 1970 and August 1970 stamps on the same examination report stated that there were no disqualifying defects or diseases.  

The audiometric test performed during this examination showed pure tone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left Ear
0
0
-5
x
25
Although the examination report noted impairment of hearing, the report did not specify impairment of the left or right ear and the entrance audiometric test of the left ear did not meet VA's criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, the presumption of soundness attaches in the instant case in regards to the left ear.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).

Upon separation from service, the Veteran reported that he had ear trouble and hearing loss.  See January 1972 report of medical history.  In the physician's section of the January 1972 report of medical history, the physician wrote that the Veteran had ear trouble and mild hearing loss.    

His January 1972 separation examination showed pure tone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left Ear
15
10
35
x
55

As shown by audiometric testing, the Veteran had a hearing loss disability of the left ear pursuant to 38 C.F.R. § 3.385 upon separation from service in January 1972.  

The Veteran was afforded VA examinations in January 2012 and June 2013.  However, these examination reports are not probative as to the service connection claim for the left ear since the reports referred to pre-existing hearing loss.  As noted above, the Veteran was sound upon entrance into service as to his left ear hearing loss.  

The Veteran submitted a June 2016 private medical opinion which stated that his hearing loss is at least as likely as not related to service.  

The Board finds that service connection for hearing loss of the left ear is warranted given the findings that the presumption of soundness attaches in the instance case as to the left ear, the Veteran had a hearing loss disability of the left ear pursuant to 38 C.F.R. § 3.385 upon separation from service, and the Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385.  
Right Ear Hearing Loss 

The Veteran has a current hearing loss disability of the right ear pursuant to 38 C.F.R. § 3.385.  See January 2012 and June 2013 VA examination reports. 

Hearing loss of the right ear was noted upon entrance into service.  An examination report from September 1969 was first labeled as a pre-induction examination and then labeled as an induction examination.  A February 1970 date stamp on the same examination report stated that there were disqualifying defects noted on this date.  Impairment of hearing was noted.  April 1970 and August 1970 stamps on the same examination report stated that there were no disqualifying defects or diseases.  
  
However, audiometric test performed during this examination showed pure tone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
-5 
-5 
x
55

The entrance audiometric test of the right ear met VA's criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, a hearing loss disability of the right ear was noted upon entrance into service and the presumption of soundness does not attach.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).

On the January 1972 separation report of medical history, the Veteran reported yes to ear trouble and yes to hearing loss.  He specifically reported hearing loss in the right ear.  In the physician's section of report of medical history, the doctor noted ear trouble and mild hearing loss.  

The audiometric test performed during the January 1972 separation examination showed pure tone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
5
x
85
The service treatment records reveal that he reported right ear hearing loss and that he experienced a 30 decibel shift at 4000 Hertz from entrance to separation.  The service treatment records reflect that he clearly underwent an increase in severity during service, as demonstrated by the 30 decibel threshold shift seen at 4000 Hertz.  Consequently, the presumption of aggravation applies.  

The January 2012 and June 2013 VA examination reports do not explicitly discuss the significant threshold shift of the right ear at 4000 Hertz.  Therefore, these examination reports are not probative.  Accordingly, the presumption of aggravation is not rebutted in this case because there is no clear and unmistakable evidence that the increase in severity of the right ear hearing loss was due to the natural progress of the disease.  

The presumption of aggravation only requires evidence of an actual worsening of a pre-existing condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  The medical evidence shows that the pre-existing right ear hearing loss worsened during service.  The presumption of aggravation has not been rebutted and therefore, service connection is warranted for right ear hearing loss.  


ORDER

Service connection for tinnitus is granted.  

Service connection for hearing loss of the left ear is granted.

Service connection for hearing loss of the right ear is granted. 



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


